DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group 1, claim(s) 1-5, drawn to a motor.
Group 2, claim(s) 6-10, drawn to a motor.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Claims 1, and 2 lack unity of invention because even though the inventions of these groups require the technical feature of:

This technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Yamasaki (US 20110254388). Yamasaki discloses “a motor (brushless motor 10; fig. 1) comprising: a shaft (25); a rotor (21) disposed outside the shaft (25); a stator (15) disposed outside the rotor (21)”.
During a telephone conversation with Mr. Louis Frank on 03/23/2022 a provisional election was made without traverse to prosecute the invention 1, claims 1 - 5.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 6 – 10 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claims
Claims 1 - 5 of U.S. Application No. 16760339 filed on 04/29/2020 are presented for examination. Claims 6 – 10 are withdrawn.


Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/29/2020, and 01/22/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 – 2, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Yamasaki (US 20110254388; Hereinafter, “Yamasaki”) in view of Alain Duchmin (FR 2652227; Hereinafter, “Alain”).
Regarding claim 1: Yamasaki discloses a motor (brushless motor 10) comprising: 

a rotor (21) disposed outside the shaft (25; see fig. 20); 
a stator (15) disposed outside the rotor (21); 
a sensing magnet (29; fig. 21) coupled to the rotor (coupled to the end of the rotating shaft as seen in fig. 21); 
a circuit substrate (30) disposed above the sensing magnet (29) and including a sensor (35) configured to detect a magnetic flux change (para [0071]) due to the sensing magnet (29); and a cap member (shield member 93) that covers the sensor (fig. 20), wherein the circuit substrate (30) includes a first substrate (the annotated fig. 20 below), a second substrate (the annotated fig. 20 below) disposed to be spaced apart (radially) from the first substrate (fig. 21), 

    PNG
    media_image1.png
    722
    873
    media_image1.png
    Greyscale


an upper portion of the cap member surrounds a space (space 1; annotated fig. 21 above) above the second substrate, and a lower portion of the cap member (93) surrounds a space (space 2; annotated fig. 21 above) under the second substrate.
Yamasaki does not clearly show the connecting portions connecting the first substrate to the second substrate.
Alain discloses a circuit substrate (10) having a connecting portions (bridges 25, 27) connecting the first substrate (10 except the delimited portion 23) to the second substrate (23).

    PNG
    media_image2.png
    735
    748
    media_image2.png
    Greyscale

Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the circuit 
Regarding claim 2/1: Yamasaki in view of Alain disclose the limitations of claim 1 and Yamasaki further discloses that the first substrate (annotated fig. 21 above) includes a through hole (through which the cover 93 penetrate to its other side; fig. 21); and the second substrate (annotated fig. 21 above) is disposed inside the through hole (understood as the second substrate is surrounded by the through holes through which 93 passes).
Regarding claim 4/1: Yamasaki in view of Alain disclose the limitations of claim 1 and Alain further discloses that slots (26, 28, 30; fig. 1) formed upward from a lower end of the cap member (11) are disposed in the cap member (11); and the connecting portions (bridges 25, 27) are disposed in the slots (fig. 1, and 3).
Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the cap of the motor of Yamasaki with slots formed upward from a lower end of the cap member are disposed in the cap member; and the connecting portions are disposed in the slots as disclosed by Alain, to ensure a secured engagement between the cap and the circuit substrate.



Allowable Subject Matter
Claims 3, and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 3/2/1: the limitations, “…a fixing portion which fixes the cap member to the circuit substrate, wherein the fixing portion includes a body portion in contact with an upper surface of the cap member and leg portions disposed at both ends of the body portion and coupled to the circuit substrate” in the combination as  claimed are neither anticipated nor obvious over the prior arts in record. Claim 5 depends on claim 3 and objected by its dependency on claim 3.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELNAKIB whose telephone number is (571)270-0638. The examiner can normally be reached 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571 272 2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 


/AHMED ELNAKIB/           Primary Examiner, 
Art Unit 2832